60 N.Y.2d 567 (1983)
In the Matter of Charles Archul, Appellant,
v.
Board of Trustees of the New York City Fire Department, Article 1b Pension Fund, et al., Respondents.
Court of Appeals of the State of New York.
Decided July 12, 1983.
Kenneth E. Gordon for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Michael Gage of counsel), for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (93 AD2d 716).